DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Claim 20 of the instant application recites ‘A product comprising: a storage device that store code …’ A product that comprises a storage device that stores code could be interpreted as consisting of both transitory and non-transitory storage media. However, [0038] of the disclosure indicates that ‘a storage device is not a signal and “non-transitory” includes all media except signal media.’ By this, claim 20 would not be rejected under 35 U.S.C. 101 as being directed to a non-statutory category.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 3, 4, 6, 11, 12, 13, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al (US 2021/0056963 A1: hereafter – Lee).
For claim 1, Lee discloses a method, comprising:
receiving, at an information handling device comprising a digital personal assistant, a command (Lee: [0003] — a virtual personal assistant which can perform actions related to voice commands);
determining, utilizing at least one sensor operatively coupled to the information handling device, a source of the command comprises a source to be ignored (Lee: [0036] — ignoring unwanted sources of commands; [0045] — “[i]n some embodiments, the one or more blocked directions can be determined by associating sensors (e.g., optical sensors, GPS sensors, RFID tags, etc.) with speakers in the room (e.g., speakers 112, 115, and 116 of FIG. 1) and using the sensors to determine the blocked direction”); and
ignoring, responsive to determining the source is to be ignored, the command (Lee: [0042] — “[i]f the trigger word/phrase originated from a known background noise source in the environment (according to the VCD 120), then the mobile device 150 can ignore the command”).
For claim 2, claim 1 is incorporated and Lee discloses the method, wherein the determining comprises determining the source comprises a non-human source (Lee: [0055] — background noise voices or strings which include non-human voices; [0042] — “[i]f the trigger word/phrase originated from a known background noise source in the environment (according to the VCD 120), then the mobile device 150 can ignore the command”).
For claim 3, claim 1 is incorporated and Lee discloses the method, wherein the determining comprises analyzing an audible granularity of the command (Lee: FIG. 6 analysing the command and determining that it is background noise (the background noise being an indication of audible granularity)).
For claim 4, claim 3 is incorporated and Lee discloses the method, wherein the determining comprises comparing the audible granularity of the command to a threshold value and identifying the source as a source providing digital audio output and a source to be ignored based upon the audible granularity being below the threshold value (Lee: [0114] — checking if background noise is likely, based upon a threshold, such that if background is recognized as being likely, the command gets ignored (the background noise being a measure of granularity)).
For claim 6, claim 1 is incorporated and Lee discloses the method, comprising detecting, utilizing the at least one sensor, whether at least one user located in proximity to the information handling device (Lee: [0045] — a variety of sensors to determine blocked directions; [0081] — being able to detect a user in the proximity of the assistant device).
As for claim 11, device claim 11 and method claim 1 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Lee in [0003] provides a virtual personal assistant, and FIG. 4 provides a processor 401 and memory 402, suitable for reading upon this claim. Accordingly, claim 11 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 12, device claim 12 and method claim 2 are related as device and the method of using same, with each claimed element’s function corresponding to the 
As for claim 13, device claim 13 and method claim 3 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 3.
As for claim 14, device claim 14 and method claim 4 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 14 is similarly rejected under the same rationale as applied above with respect to method claim 4.
As for claim 16, device claim 16 and method claim 6 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to method claim 6.
As for claim 20, computer program product claim 20 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to method claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0056963 A1) as applied to claim 1, in view of Leblang et al (US 2020/0153646 A1: hereafter – Leblang).
For claim 5, claim 1 is incorporated but Lee fails to disclose the limitation of this claim, for which Leblang is now introduced to teach as the method, wherein the determining comprises detecting a tone included in an output including the command, wherein the tone indicates the source is to be ignored (Leblang: [0082] — if tones are received along with a command, the command gets ignored).
The reference of Lee provides teaching for ignoring a command coming from a determined source that should be ignored. It differs from the claimed invention in that the claimed invention further provides that the command should be ignored upon the detection of a tone included in an output along with the command. This isn’t new to the art as the reference of Leblang goes to show above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Leblang into that of Lee, given the predictable result that, some speaker devices may utter speech that contain commands, and those commands are not desired to be executed, so including an audio marker such as a tone into the command, could be a clear indication to ignore certain commands.
As for claim 15, device claim .
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0056963 A1) as applied to claim 1, in view of Zuber et al (US 2019/0094955 A1 A1: hereafter – Zuber).
For claim 7, claim 6 is incorporated but Lee fails to disclose the limitations of this claim, for which Zuber is now introduced to teach as the method, wherein the at least one sensor comprises a sensor producing pings (Zuber: [0032] — “[t]ime of flight and directionality of the pings may be used in mapping the environment” performed through the use of ultrasonic transducers (the sensor)); and
wherein the detecting comprises generating a mapping of an environment around the information handling device utilizing the pings produced by the sensor, comparing the mapping generated to a pre-generated mapping of the environment corresponding to the environment with no users, and determining, from the comparison, a user is not located within the environment (Zuber: [0084] — using a created 3D map to detect the presence of people in the environment).
The reference of Lee provides teaching for a digital personal assistant which is able to receive speech commands and ignore commands from certain sources. It differs from the claimed invention in that the claimed invention further provides a sensor for generating a map of an environment, and detecting a human’s presence based on the map. This isn’t new to the art as it is seen to be taught by the Zuber reference above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Zuber into that of Lee, given the predictable result of being able to determine if a command might have originated from a human, based on the detection of human presence within an environment from the well-known use of a 3D map.
17, device claim 17 and method claim 7 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to method claim 7.
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0056963 A1) as applied to claim 1, in view of Nelson et al (US 2019/0108834 A1: hereafter – Nelson).
For claim 8, claim 6 is incorporated but Lee fails to disclose the limitation of this claim, for which Nelson is now introduced to teach as the method, wherein the at least one sensor comprises a sensor that detects heat (Nelson: [0361] — a heat sensor); and
wherein the detecting comprises determining a user is not located within the environment based upon output from the sensor (Nelson: [0361] — a heat sensor which can be used to detect the presence of a human).
The reference of Lee provides teaching for a digital personal assistant which is able to receive speech commands and ignore commands from certain sources. It differs from the claimed invention in that the claimed invention further provides a heat sensor to detect a human presence. This isn’t new to the art as the reference of Nelson is seen to teach. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Nelson into that of Lee, given the predictable result of being able to determine if a command originated from a human, and ignoring the command if it did not, a heat sensor being a way to detect a human’s presence.
9, claim 6 is incorporated but Lee fails to disclose the limitation of this claim, for which Nelson is now introduced to teach as the method, wherein the at least one sensor comprises an image sensor (Nelson: [0361] — an image sensor); and
RPS920190141-US-NPPage 23 of 28wherein the detecting comprises determining a user is not located within the environment based upon output from the sensor (Nelson: [0361] — an image sensor which can be used to detect the presence of a human).
The reference of Lee provides teaching for a digital personal assistant which is able to receive speech commands and ignore commands from certain sources. It differs from the claimed invention in that the claimed invention further provides an image sensor to detect a human presence. This isn’t new to the art as the reference of Nelson is seen to teach. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Nelson into that of Lee, given the predictable result of being able to determine if a command originated from a human, and ignoring the command if it did not, an image sensor being a way to detect a human’s presence.
As for claim 18, device claim 18 and method claim 8 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 18 is similarly rejected under the same rationale as applied above with respect to method claim 8.
As for claim 19, device claim .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0056963 A1) as applied to claim 1, in view of Nadimpalli et al (US 2018/0247648 A1: hereafter – Nadimpalli).
For claim 10, claim 1 is incorporated but the reference of Lee fails to disclose the limitation of this claim, for which Nadimpalli is now introduced to teach as:
the method, wherein the command comprises a wake word corresponding to an activation cue of the digital personal assistant (Nadimpalli: [0023] — “[d]igital assistants are typically activated using a wake word”).
The reference of Lee provides a digital personal assistant which can receive speech commands. It differs from the claimed invention in that the claimed invention further provides that a wake word can be an activation cue for the digital personal assistant. This isn’t new to the art as the reference of Nadimpalli goes to show above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Nadimpalli into that of Lee, given the predictable result of an easier form of activating a device through a speech wake word, over having to directly tap/press buttons on the digital personal assistant device.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Jin et al (US 2006/0150115 A1) provides ignoring a command at a target device in the event that the source device or target device information is not included in the command.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657